Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 20 December 2021. The amendments to the claims have overcome the objection over claim 7 and the 35 USC 112 rejections. The substitute specification, which has been entered, has overcome the objections to the disclosure.  The indicated allowability of claim 4 is withdrawn in view of the new 35 USC 112 rejections, presented below.  Upon further consideration, a new grounds of objections and rejection are made in view of the amendments to the specification and claims.
Specification
The amendment filed 20 December 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Applicants added to the specification, in paragraphs [7] and [31] that the derivative of ROOH, where R is a saturated hydrocarbyl group, and acetylacetone can have the formula
    PNG
    media_image1.png
    142
    225
    media_image1.png
    Greyscale
, where m=0 and/or n=0. The amendment does not define n and m when they are not 0 and thus they read on any integer greater than 0. The originally filed disclosure teach derivative of ROOH, where R is a saturated hydrocarbyl group, and 
    PNG
    media_image1.png
    142
    225
    media_image1.png
    Greyscale
, where m=0-4 and n=0-4. The originally filed specification also implicitly teaches derivative of ROOH, where R is a saturated hydrocarbyl group, and acetylacetone can have the formula
    PNG
    media_image1.png
    142
    225
    media_image1.png
    Greyscale
, where m > 1 and n > 1, since the specification teaches the derivative of ROOH, where R is a saturated hydrocarbyl group, and acetylacetone can have the formula 
    PNG
    media_image2.png
    138
    226
    media_image2.png
    Greyscale
,where P1 and P2 can each be an alkyl group.  These two originally disclosed formulas do not support the added formula embodiment where n is 0 and m is any integer greater than 0 and the added formula embodiment where m is 0 and n is any integer greater than 0. These embodiments are new matter. Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities:
. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 was amended to now teach the derivative of ROOH, where R is a saturated hydrocarbyl group, and acetylacetone can have the formula
    PNG
    media_image1.png
    142
    225
    media_image1.png
    Greyscale
, 
    PNG
    media_image1.png
    142
    225
    media_image1.png
    Greyscale
, where m=0-4 and n=0-4. The originally filed specification also implicitly teaches derivative of ROOH, where R is a saturated hydrocarbyl group, and acetylacetone can have the formula
    PNG
    media_image1.png
    142
    225
    media_image1.png
    Greyscale
, where m > 1 and n > 1, since the specification teaches the derivative of ROOH, where R is a saturated hydrocarbyl group, and acetylacetone can have the formula 
    PNG
    media_image2.png
    138
    226
    media_image2.png
    Greyscale
,where P1 and P2 can each be an alkyl group.  These two originally disclosed formulas do not support the added formula embodiment where n is 0 and m is any integer greater than 0 and the added formula embodiment where m is 0 and n is any integer greater than 0. These embodiments are new matter and therefore claim 1 includes new matter. Dependent claims 2, 4-8, 14 and 15 also implicitly include this new matter since they depend from claim 1 and include all the limitations of claim 1. 

Claims 1-8, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 4-8, 14 and 15 are indefinite since they do not teach the definition of n or m when these variables are not 0. 
Claim 1 requires n and/or m to be 0. Claim 3, which depends from claim 1, teaches n is 0-4 and m is 0-4, which includes embodiments where n and m are both not 0. The claimed embodiments of claim 3 where n is 0<n<4 and 0<m<4 are excluded from the formula as taught in claim 1. Thus claim 3 is indefinite for include subject matter excluded from the claim from which it depends.
Conclusion
It is noted that there is no teaching or suggestion in the art of record of the claimed process where surface active agent is acetylacetone; derivative of ROOH, where R is a saturated hydrocarbyl group, and acetylacetone having the formula 
    PNG
    media_image2.png
    138
    226
    media_image2.png
    Greyscale
,where P1 and P2 are each independently selected from the groups consisting of an alkyl group, an aryl group, an alkenyl group, an alkyl group have substituent(s) and an alkenyl group have 
    PNG
    media_image1.png
    142
    225
    media_image1.png
    Greyscale
, where m=0-4 and n=0-4.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
1/5/22